In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00288-CV
      ___________________________

   IN RE BEVERLY KOTSANIS, Relator




             Original Proceeding
348th District Court of Tarrant County, Texas
       Trial Court No. 348-326811-21


Before Suddereth, C.J.; Womack and Walker, JJ.
      Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: September 23, 2021




                                         2